         Case 1:19-cr-00460-KMW Document 89 Filed 05/21/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     One St. Andrew’s Plaza
                                                     New York, New York 10007




                                                     May 21, 2021
VIA ECF
The Honorable Kimba M. Wood
United States District Judge
Southern District of New York
500 Pearl St.
New York, NY 10007
                        Re:   United States v. Todd Kozel
                              19 Cr. 460 (KMW)

Dear Judge Wood:

        We write regarding the sentencing in this matter, which is currently scheduled for June 1,
2021. As the Court is aware, the parties’ plea agreement requires the defendant either to file
accurate individual tax returns for the tax years 2011 through 2019 or to enter into a Form 870
Waiver of Restrictions on Assessment and Collection of Deficiency in Tax and Acceptance of
Overassessment (the “Form 870”) signed by the defendant, at least two weeks prior to
sentencing. Until recently, the Government understood from the defense that the defendant
would file tax returns with the Internal Revenue Service (“IRS”) prior to sentencing. However,
as indicated in the defendant’s sentencing submission filed this week, in lieu of filing returns,
Mr. Kozel has recently expressed his intent to enter into a Form 870 for the tax years 2011
through 2019 with the IRS. See Dkt. No. 88, at 2.

        Given Mr. Kozel’s intent to pursue a Form 870 resolution, the IRS requires additional
time to review and prepare the proposed Form 870—particularly because the Government
recently received, and is reviewing, additional records from Lebanon relevant to the defendant’s
tax liabilities.1 Accordingly, the Government respectfully requests that the sentencing date, as
well as the deadline for the Government’s sentencing submission, be extended by approximately
60 days. The defendant consents to this request.


                                            Respectfully submitted,

                                            AUDREY STRAUSS
                                            United States Attorney

                                     By:     /s/ Louis A. Pellegrino
                                             LOUIS A. PELLEGRINO
                                             OLGA ZVEROVICH
                                             Assistant United States Attorneys
                                             Tel. (212) 637-2617 / 2514
                                             louis.pellegrino@usdoj.gov

1
    These materials have also been produced to the defense.
